COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


    LEONARDO RAMIREZ,                                      §                    No. 08-19-00097-CR

                                        Appellant,         §                       Appeal from the

    v.                                                     §                41st Judicial District Court

    THE STATE OF TEXAS,                                    §                 of El Paso County, Texas

                                        Appellee.          §                    (TC#20170D04632)


                                                  OPINION

         Appellant Leonardo Ramirez was found guilty by a jury of one count of driving while

intoxicated, third offense. In his first two issues, Appellant contends that the trial court erred in

denying his motion to suppress evidence that the State obtained as the result of a traffic stop. In

his third issue, he contends that the trial court erred in failing to prepare written findings of fact

and conclusion of law in a timely manner, and that this failure prejudiced his ability to prepare his

case for trial. For the reasons set forth below, we affirm the trial court’s judgment.1


1
  The trial court certified Appellant’s right to appeal in this case, but the certification does not bear Appellant’s
signature indicating that he was informed of his rights to appeal and to file a pro se petition for discretionary review
with the Texas Court of Criminal Appeals. See TEX.R.APP.P. 25.2(d). The certification is defective, and has not
been corrected by Appellant’s attorney or the trial court. To remedy this defect, this Court ORDERS Appellant’s
attorney, pursuant to TEX.R.APP.P. 48.4, to send Appellant a copy of this opinion and this Court’s judgment, to notify
Appellant of his right to file a pro se petition for discretionary review, and to inform Appellant of the applicable
deadlines. See TEX.R.APP.P. 48.4, 68. Appellant’s attorney is further ORDERED to comply with all of the
requirements of TEX.R.APP.P. 48.4.



                                                           1
                                 I. FACTUAL BACKGROUND

       At approximately 8:21 a.m. on the morning of August 30, 2017, a concerned citizen

contacted 911 to report that she had observed a young man who was “slumped down” inside a grey

truck at a stop sign at an intersection in her neighborhood. The caller stated that she was

concerned that the man may have fallen asleep, fainted, or possibly suffered an “attack” of some

kind. She did not, however, provide a description of the man and did not provide the license plate

number of the vehicle.

       El Paso County Sheriff’s Deputy Omar Gonzalez was dispatched and arrived at the

intersection at approximately 8:34 a.m., or some thirteen minutes after the 911 call was made. As

he approached the intersection, he observed a gray truck pulling away from the stop sign, which

he was certain was the vehicle described by the dispatcher; there were no other vehicles in the area

at that time. After following the vehicle for less than a minute, he initiated his lights and pulled

the vehicle over to conduct a welfare check on the driver.

       As he approached the vehicle, Deputy Gonzalez observed the driver, whom he identified

as Appellant, exit his truck and lift the hood. The encounter, which was recorded on Deputy

Gonzalez’s body camera, revealed that he initially asked Appellant if he was “okay,” and explained

to Appellant that he had pulled him over due to a report regarding a driver who was possibly asleep

at a stop sign in a vehicle matching his truck’s description. Upon speaking with Appellant,

Deputy Gonzalez immediately observed signs that Appellant was intoxicated, noting that he had a

smell of alcohol, had red, glossy and bloodshot eyes, was having difficulty keeping his balance,

and appeared to be “very nervous.” In addition, Appellant provided Deputy Gonzalez with

contradictory and confusing answers to his questions regarding where he had been and why he was

in the area. After Appellant repeatedly refused to submit to a field sobriety test, Deputy Gonzalez



                                                 2
placed him under arrest.2 Appellant was thereafter transported to the police station, where he

submitted to an intoxilyzer breath test approximately 40 minutes later, which produced two results;

one placed his blood-alcohol level at 0.146% and the other at 0.151% (and both over the legal limit

of 0.08% for the offense of driving while intoxicated as set forth in the Texas Penal Code). 3

Appellant was subsequently indicted on one count of driving while intoxicated, third or more

offense.4

                                    II. PROCEDURAL BACKGROUND

         A. The Motion to Suppress

         Prior to trial, Appellant filed a motion to suppress the evidence that the State obtained as

the result of the traffic stop, which he renewed twice at trial, arguing that the stop violated his

Fourth Amendment rights. Appellant argued that Deputy Gonzalez did not have reasonable

suspicion to believe that he had engaged in any criminal activity or had committed any ticketable

offense, or alternatively, that the deputy did not have an objectively reasonable basis for stopping

him to conduct a welfare check pursuant to his community caretaking functions. The State

acknowledged that Deputy Gonzalez did not have reasonable suspicion of a criminal offense for

the stop, but argued that the officer had an objectively reasonable basis for the stop as part of his

community caretaking functions.




2
 Deputy Gonzalez also conducted a search of Appellant’s vehicle incident to the arrest and found cocaine and
marijuana in the vehicle. If any charges were brought regarding those drugs, they are not part of this case.
3
  The Texas Penal Code provides that the term “intoxicated” means, among other things, “having an alcohol
concentration of 0.08 or more.” TEX.PEN.CODE ANN. § 49.01(2)(B).
4
  The Texas Penal Code provides that the offense of impaired driving is a felony of the third degree if it is shown on
the trial of the offense that the person has previously been convicted of “two times of any other offense relating to the
operating of a motor vehicle while intoxicated . . .” TEX.PEN.CODE ANN. § 49.09(b)(2). At the punishment phase of
his trial, Appellant pled true to the allegation that he had previously been convicted of two or more offenses of driving
while intoxicated.



                                                           3
         During both a pretrial hearing on Appellant’s motion, as well as at trial, Deputy Gonzalez

testified that he conducted the traffic stop, not because he had observed Appellant commit any

traffic violations or do anything “wrong,” but for the sole purpose of conducting a “welfare check”

due to the 911 dispatch he had received. In particular, he explained that he wanted to “make

contact” with the driver to determine whether he was having “medical issues” or was otherwise in

need of emergency services. He further explained that when he observed the driver pulling away

from the stop sign--almost thirteen minutes after the 911 call first came in--he was concerned for

both the driver’s safety and the safety of others. Deputy Gonzalez explained that he was uncertain

whether the driver had previously been asleep or had suffered a medical condition, such as a heart

attack, while stopped at the intersection, giving rise to a concern that the driver might cause an

accident under those circumstances.

         Deputy Gonzalez testified, however, that shortly after speaking with Appellant and

observing signs that Appellant was intoxicated, he no longer believed that Appellant was suffering

from a medical emergency, and instead believed that he had been driving while intoxicated. At

that point, he acknowledged that he was no longer conducting a welfare check and that his focus

had shifted into a DWI investigation, which ultimately led to Appellant’s arrest.

         B. The Request for Findings of Fact and Conclusions of Law

         Following the pretrial hearing, the trial court advised the parties that it would take

Appellant’s motion to suppress under advisement.                     Shortly thereafter, the trial court orally

informed the parties that it was denying Appellant’s motion to suppress, and Appellant filed two

requests prior to trial for the court to enter written findings of fact and conclusions of law, as well

as a notice of past due findings of fact and conclusions of law.5


5
  At a pretrial hearing held on January 25, 2019, four days before the trial, the trial court informed the parties that it
had “already started the findings of fact,” and that they would be “ready for purposes of an appeal.” At that time,

                                                            4
         Although the trial court did not file the findings or conclusions prior to trial, the trial court

did agree to Appellant’s request, over the State’s objection, to provide the jury with an instruction

on the factual question of whether Deputy Gonzalez had acted reasonably in stopping Appellant

to conduct a welfare check under the community caretaking exception to the Fourth Amendment.

In particular, the trial court instructed the jury that it could not consider any of the evidence

obtained as the result of the stop if it had a reasonable doubt regarding whether Deputy Gonzalez

was acting reasonably in carrying out his community caretaking function when he initiated the

traffic stop. During closing arguments, the parties focused almost exclusively on whether the stop

was reasonable under the community caretaking exception. Although the jury did not make any

special findings on the issue, it appears that it rejected Appellant’s claim that the stop was

unreasonable, as it found Appellant guilty of driving while intoxicated and sentenced him to a

fourteen-year prison term.

         While Appellant’s motion for new trial was pending the trial court filed its findings of fact

and conclusions of law, finding, among other things, that Deputy Gonzalez was credible in

testifying that he initiated the traffic stop to conduct a welfare check after he received the dispatch

report about an unresponsive motorist. The trial court denied Appellant’s motion for new trial

and this appeal followed.

                                  III. MOTION TO SUPPRESS ISSUES

         In Issues One and Two, Appellant contends that the trial court erred in denying his motion

to suppress, contending that (1) there was no evidence in the record to support a finding that Deputy




Appellant moved for a continuance of the trial until the findings were prepared, but the trial court denied the motion,
expressing its opinion that it was only required to make its findings and conclusions prior to appeal, and that the
findings and conclusions would have no impact on the trial proceedings. Appellant does not argue that the trial court
erred in denying his motion for continuance.



                                                          5
Gonzalez had a “reasonable suspicion” of criminal activity to initiate the traffic stop, and (2)

Deputy Gonzalez’s reasons for conducting a welfare check were not objectively reasonable under

the circumstances. Because the State, and the trial court, only relied on the community care-

taking exception to support the stop, Appellant’s first issue (reasonable suspicion of criminal

activity) is irrelevant to our analysis, and we instead focus solely on whether the stop fit within the

community caretaking exception to the Fourth Amendment.

       A. Standard of Review

       We apply a bifurcated standard of review when reviewing a trial court’s ruling on a motion

to suppress. See State v. Martinez, 570 S.W.3d 278, 281 (Tex.Crim.App. 2019). Under

this standard, we give almost complete deference to the trial court’s determination of historical

facts, especially if those determinations are based on an assessment of a witness’s credibility and

demeanor.     Id.   A trial judge may believe or disbelieve all or any part of a witness’s

testimony, even if that testimony is not controverted, as the trial judge observes firsthand the

demeanor and appearance of a witness, as opposed to an appellate court, which can only read an

impersonal record. See State v. Ross, 32 S.W.3d 853, 855 (Tex.Crim.App. 2000). We give the

same deference to the trial court with respect to its rulings in applying the law to the facts, and to

mixed questions of law and fact, if resolution of those questions depends on an evaluation of a

witness’s credibility and demeanor. See Martinez, 570 S.W.3d at 281; see also State v. Woodard,

341 S.W.3d 404, 410 (Tex.Crim.App. 2011) (the trial judge’s determination of facts--if supported

by the record--is afforded almost total deference when reviewing a suppression motion ruling).

We therefore review those determinations for an abuse of discretion. See Turrubiate v. State, 399

S.W.3d 147, 150 (Tex.Crim.App. 2013). However, for mixed questions of law and fact that do

not turn on a witness’s credibility or demeanor, as well as for purely legal questions, we conduct

a de novo review. See Martinez, 570 S.W.3d at 281; see also Woodard, 341 S.W.3d at 410

                                                  6
(questions of law and fact that do not turn on credibility or demeanor and purely legal questions

are reviewed de novo).

        When, as here, the trial court makes specific findings of fact, we determine whether the

evidence supports the fact findings when viewed in the light most favorable to the trial court’s

ruling. See State v. Kelly, 204 S.W.3d 808, 818 (Tex.Crim.App. 2006). We will uphold the trial

court’s ruling if it is reasonably supported by the record and is correct on any theory of law

applicable to the case.     See State v. Story, 445 S.W.3d 729, 732 (Tex.Crim.App. 2014);

Turrubiate, 399 S.W.3d at 150.

        B. Applicable Law: The Community Caretaking Exception

        The Fourth Amendment to the United States Constitution protects against unreasonable

searches and seizures, and therefore, when a police officer initiates a warrantless traffic stop based

on a belief that the driver has committed a ticketable offense or other crime, the officer must have

a “reasonable suspicion” that such an offense has occurred. See generally Kothe v. State, 152

S.W.3d 54, 61 (Tex.Crim.App. 2004) (discussing the “reasonableness” requirements of a traffic

stop); Corbin v. State, 85 S.W.3d 272, 276 (Tex.Crim.App. 2002) (recognizing that when an

officer has reasonable suspicion or probable cause to conduct a traffic stop, the stop is generally

considered “reasonable” under the Fourth Amendment). However, under certain circumstances,

an officer may also initiate a warrantless traffic stop or otherwise detain a motorist based on the

“exercise of his community caretaking function” to assist a motorist whom the officer reasonably

believes may be in distress, without reasonable suspicion or probable cause that the motorist

committed any offense. See Corbin, 85 S.W.3d at 276, citing Wright v. State, 7 S.W.3d 148, 151-

52 (Tex.Crim.App. 1999). This exception, which is applicable to vehicle searches and seizures,

is generally based on the recognition that police officers, in addition to their duties in investigating

criminal offenses, also serve “community caretaking functions” while patrolling the streets.

                                                   7
       In the caretaking role, police officers are “totally divorced from the detection, investigation,

or acquisition of evidence relating to the violation of a criminal statute.” Cady v. Dombrowski,

413 U.S. 433, 441, 447-48 (1973) (holding that an officer properly conducted a warrantless search

of a disabled vehicle that was creating a nuisance on the highway as part of his “caretaking” duties).

In effect, the community caretaking function imposes a duty on an officer to “serve and protect”

the public, which in turn, allows an officer to “stop and assist” an individual in a vehicle without

a warrant when a reasonable person, given the totality of the circumstances, would believe the

individual was “in need of help.” Corbin, 85 S.W.3d at 276-77, citing Wright, 7 S.W.3d 276

(emphasis original); see also Caniglia v. Strom, 141 S. Ct. 1596, 1598 (2021) (while noting that

there is no “standalone” or “freestanding” community caretaking exception to the Fourth

Amendment for searches and seizures in the home, the court made it clear that it was not dispensing

with the community caretaking exception that it previously carved out in Cady with respect to

vehicles).

       In determining whether an officer’s belief that an individual needed help was reasonable

under the community caretaking exception, Texas employs a two-step inquiry involving both a

subjective and an objective component. Corbin, 85 S.W.3d at 277; see also Byram v. State, 510

S.W.3d 918, 922 (Tex.Crim.App. 2017) (reaffirming the two-step inquiry set forth in Corbin).

First, the court must determine whether the officer was “primarily motivated” by a community-

caretaking purpose, i.e., whether the officer stopped a vehicle “out of concern for the welfare” of

the defendant. Corbin, 85 S.W.3d. at 277. Second, it must determine whether the officer’s belief

that the individual needed help was objectively reasonable. Id.; see also Wright, 7 S.W.3d at 151-

152; Gonzales v. State, 369 S.W.3d 851, 854-55 (Tex.Crim.App. 2012). And in turn, the court in

Corbin identified four non-exclusive factors to be used in evaluating whether the officer’s belief

was reasonable: “(1) the nature and level of the distress exhibited by the individual; (2) the location

                                                  8
of the individual; (3) whether or not the individual was alone and/or had access to assistance other

than that offered by the officer; and (4) to what extent the individual, if not assisted, presented a

danger to himself or others.” Corbin, 85 S.W.3d at 277. The court further held that because the

purpose of the community caretaking exception is to allow an officer to assist an individual whom

the officer reasonably believes is in need of help, the first factor, i.e., the individual’s nature and

level of distress, although not dispositive, is entitled to the greatest weight. Id. Therefore, “[t]he

greater the nature and level of distress exhibited, the more likely the police involvement will be a

reasonable exercise of the community caretaking function.” Id. And, in turn, the three remaining

factors are to be considered in determining the individual’s level of distress. Gonzales, 369

S.W.3d at 855. However, because a “stop under the Cady community-caretaking doctrine is

distinct from a stop to render emergency aid . . . the distress exhibited by the individual need not

suggest harm dire enough to trigger the emergency aid doctrine.” Byram, 510 S.W.3d at 923.

       C. Application: Did the Community Caretaking Exception Apply?

               1. Deputy Gonzalez’s subjective motivation

       In its findings of fact, the trial court expressly found that Deputy Gonzalez was credible

when he testified that he initiated the traffic stop in order to conduct a welfare check based on the

call from dispatch, as he did not “know if something might be wrong with the driver, and he wanted

to make sure everything was okay.” The trial court further found that Deputy Gonzalez was

therefore primarily “motivated by his community caretaking function” in initiating the stop.

       Appellant does not challenge the trial court’s finding regarding Deputy Gonzalez’s

subjective motivation, and we find ample support in the record for the finding. As set forth above,

Deputy Gonzalez repeatedly testified that his primary, if not sole, reason for initiating the traffic

stop was to conduct a “welfare check” on Appellant based on the report that he received and his

concern that Appellant may have either fallen asleep at the stop sign, or may have suffered a

                                                  9
medical condition, and therefore needed assistance. The first question Deputy Gonzalez asked

Appellant at the scene of the detention was whether he was “okay,” and this line of questioning

only lasted for as long as was necessary for him to ascertain that Appellant did not need assistance.

See Gonzales, 369 S.W.3d at 855 (where trial judge concluded that officer was primarily motivated

by his public-safety role in detaining driver who had pulled off roadway in an isolated area,

appellate court would not “second-guess the trial judge’s determination of an issue that is

supported by the record and depends so much on credibility and demeanor.”); Windham v. State,

No. 04-13-00284-CR, 2014 WL 769333, at *2 (Tex.App.--San Antonio Feb. 26, 2014, no pet.)

(mem. op., not designated for publication) (officer was primarily motivated by concern that driver

needed assistance where he had received a report that individual appeared to be unresponsive in a

parked car, and his first question to the individual was whether she was “okay.”); Carrillo v. State,

No. 08-11-00086-CR, 2012 WL 2343664, at *2-3 (Tex.App.--El Paso June 20, 2012, no pet.) (not

designated for publication) (officer was primarily motivated by his community caretaking

function, where officer questioned defendant who was found unresponsive in a parked car for as

long as was necessary to determine whether she needed assistance). Accordingly, the trial court’s

finding regarding Deputy Gonzalez’s subjective motivation is supported by the record.

               2. Whether Deputy Gonzalez’s motivation was objectively reasonable

       We next consider whether Deputy Gonzalez’s belief that Appellant needed assistance was

reasonable under the factors set forth by the Court of Criminal Appeals in Corbin. The first factor

is the nature and level of distress exhibited by Appellant prior to the traffic stop. Appellant argues

that Deputy Gonzalez did not have an objectively reasonable belief that he was in “any kind of

distress” prior to the stop, pointing out that Deputy Gonzalez testified that Appellant was already

driving away in a lawful manner, without committing any traffic violations, as he approached the

intersection. Accordingly, Appellant argues that Deputy Gonzalez’s belief was based strictly on

                                                 10
assumptions and inferences that he was in distress, rather than on any objective facts or

“trustworthy information” that would have led a reasonable person to believe that Appellant was

a danger to himself or the community.

       We disagree. Deputy Gonzalez had been informed by dispatch that a 911 caller had seen

an individual in a vehicle matching the description of Appellant’s truck “slumped down” in the

vehicle at a stop sign, raising the possibility that the individual may have fallen asleep, fainted, or

had suffered an “attack” of some kind. There are a multitude of cases in which courts have

concluded that an officer who either observed an unresponsive individual in a parked car, or

received a report of such, had an objectively reasonable basis for believing that the individual was

in distress and needed assistance. See e.g., Yocom v. State, No. 02-03-00181-CR, 2004 WL

742888, at *5-7 (Tex.App.--Fort Worth Apr. 8, 2004, pet. ref ‘d) (not designated for publication)

(finding that an officer reasonably exercised his community care-taking function by waking a

driver who was alone and slumped over the wheel of his running vehicle in a bank parking lot);

King v. State, No. 05-13-00178-CR, 2014 WL 2807993, at *4 (Tex.App.--Dallas June 18, 2014,

no pet.) (mem. op., not designated for publication) (officer had an objectively reasonable belief

that individual needed assistance when he observed the individual asleep in a parked car with the

engine running); Rochester v. State, No. 02-03-00519-CR, 2004 WL 1798090, at *1 (Tex.App.--

Fort Worth Aug. 12, 2004, no pet.) (mem. op., not designated for publication) (officer reasonably

exercised his community care-taking functions when he woke a driver, who was alone and

unconscious in a vehicle at a busy thoroughfare). Moreover, because Deputy Gonzalez arrived at

the intersection approximately thirteen minutes after the 911 call came in, only to see the vehicle

just pulling away from the stop sign, he had a reasonable basis to believe that the individual had

been in his vehicle in an unresponsive condition the entire time, which would heighten his concern

over the situation. See, e.g., Carrillo v. State, No. 08-11-00086-CR, 2012 WL 2343664, at *2

                                                  11
(Tex.App.--El Paso June 20, 2012, no pet.) (not designated for publication) (officer had reasonable

belief that driver was in distress and need of assistance, where driver, who was alone and “slumped

over” in her vehicle, was stopped at an intersection through three green-light cycles, with the motor

running); Jones v. State, No. 05-16-00201-CR, 2017 WL 1549232, at *3 (Tex.App.--Dallas

Apr. 28, 2017, pet. ref’d) (mem. op., not designated for publication) (officer’s belief that defendant

needed help was objectively reasonable where officer noticed a vehicle stopped at the entrance to

a parking lot with its reverse and brake lights on, and returned 30 minutes later and saw that the

vehicle was sitting in the same spot).

       In addition, Appellant has not cited any authority, nor are we aware of any, to support his

contention that Deputy Gonzalez was required to personally observe Appellant exhibiting signs of

distress when he arrived on the scene, or, stated conversely, that he could not consider the report

that he received from dispatch in forming his belief that Appellant was in distress and in need of

assistance. See generally Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex.Crim.App. 2011)

(recognizing that a “detaining officer need not be personally aware of every fact that objectively

supports a reasonable suspicion to detain” an individual, and that an officer may rely in part on

information as relayed by a 911 dispatcher, who is “ordinarily regarded as a ‘cooperating officer’

for purposes of making this determination.”). Nor was Deputy Gonzalez required to know the

exact nature and level of Appellant’s distress prior to initiating a stop; to the contrary, as the Court

of Criminal Appeals has held, “[c]ourts have never required an officer to know, with any degree

of certainty, the specific distress an individual may be suffering” in performing his community

caretaking functions, and instead, an officer is entitled to make “inferences” from the information

that he has in determining whether an individual needs assistance. See Gonzales, 369 S.W.3d at




                                                  12
856. 6    In fact, as Deputy Gonzalez explained, it was precisely because he could not see

Appellant’s demeanor as he drove away--and was therefore unable to determine whether Appellant

was able to safely operate his vehicle--that he believed it was necessary to conduct the welfare

check.

         As well, contrary to Appellant’s assertion, the fact that Deputy Gonzalez ultimately

determined upon completion of his welfare check that Appellant was not in any distress, but was

instead under the influence of alcohol, does not mean that the deputy’s initial belief that he was in

distress was not objectively reasonable. See Rodgers v. State, No. 07-14-00054-CR, 2014 WL

3647786, at *5 (Tex.App.--Amarillo July 22, 2014, pet. ref’d) (mem. op., not designated for

publication) (while the facts later demonstrated that appellant, who was initially observed to be

unresponsive in her vehicle, became at least somewhat conscious when he approached her, the

officer’s initial observations lent credence to her belief that appellant might pose a danger to

herself); Villanueva v. State, No. 08-08-00140-CR, 2010 WL 939665, at *2 (Tex.App.--El Paso

Mar. 17, 2010, no pet.) (not designated for publication) (“Whether an actual emergency existed at

the time of the officers’ warrantless entry is irrelevant,” where the officers reasonably believed

that an emergency existed at the time of their entry). Accordingly, we find that Deputy Gonzalez

reasonably believed that Appellant was suffering from a sufficiently serious level of distress that

triggered his community caretaking functions.

         The next two factors also support such a finding. As set forth above, Appellant was alone

in his vehicle, and was in an area where there were no other vehicles in sight when Deputy

Gonzalez arrived. In addition, the area in which Appellant stopped his vehicle also appeared


6
  And, as our sister court has recognized, the contention that an officer must know all operative facts is “nonsensical
given the purpose of the community caretaking exception,” as the “entire reason for the detention is to ascertain
whether this member of the public needs assistance.” Rodgers v. State, No. 07-14-00054-CR, 2014 WL 3647786, at
*3-5 (Tex.App.--Amarillo July 22, 2014, pet. ref’d) (mem. op., not designated for publication), citing Corbin, 85
S.W.3d at 276.

                                                         13
relatively isolated, making it questionable whether Appellant would have been able to obtain

assistance if needed. See Gupta v. State, No. 05-16-00468-CR, 2017 WL 118103 (Tex.App.--

Dallas Jan. 12, 2017, no pet.) (mem. op., not designated for publication) (officer’s belief that an

unresponsive driver was in need of assistance was objectively reasonable where the driver was

alone in a vehicle, and in an isolated location where there was no nearby assistance available);

Rodgers, 2014 WL 3647786, at *4 (it was reasonable for officer to believe motorist needed help

where officer observed the motorist, alone in a vehicle, slumped over the steering wheel at 2 a.m.

in the morning as “these observations are the earmark of a need for assistance”); Gonzales, 369

S.W.3d at 856 (officer’s concern for defendant’s safety was compounded by the location in which

he was parked, which the officer described as being in a “fairly isolated area.”).

       As well, the fourth factor--whether Appellant posed a danger to himself or others--also

supports a finding that Deputy Gonzalez had an objective belief that Appellant was in need of

assistance at the time he initiated the stop. Although Appellant had already begun driving away

prior to the traffic stop, Deputy Gonzalez nevertheless had reason to believe, given the report that

he received, that Appellant might pose a danger to himself or others in operating his vehicle. As

Deputy Gonzalez testified, based on his training, a person who was previously unresponsive could

suddenly wake up and put his foot on the gas pedal, thereby possibly causing an accident and

endangering himself or others on the roadway. See generally Rodgers, 2014 WL 3647786, at *1

(officer reasonably believed that appellant was a danger to herself or others where she had been

seen slumped over the steering wheel in her vehicle, and then began backing her vehicle in the

direction of the officer’s police vehicle); Jones, 2017 WL 1549232, at *4 (finding officer’s concern

that unresponsive driver could have caused an accident to be objectively reasonable, where driver

could have pulled forward or turned into a parking area, thereby endangering himself or others).

       Accordingly, based on the above factors and the totality of circumstances, we conclude

                                                14
that Deputy Gonzalez had an objectively reasonable basis for exercising his community caretaking

functions in initiating the traffic stop. Therefore, the trial court did not err in denying Appellant’s

motion to suppress the evidence that the State obtained as the result of the stop.

        Appellant’s Issues One and Two are overruled.

                   IV. ANY DELAY IN ENTERING FINDINGS OF FACT
                        AND CONCLUSIONS OF LAW IS MOOT

        In Issue Three, Appellant contends that the trial court’s failure to make timely findings of

fact and conclusions of law prior to trial in response to the two requests that he made prejudiced

his ability to prepare his case for trial in violation of his Fifth and Sixth Amendment rights. He

therefore contends that we should reverse the trial court’s judgment of conviction and remand for

a new trial.

        In support of his argument, Appellant relies primarily on the Court of Criminal Appeals’

opinion in State v. Cullen, 195 S.W.3d 696 (Tex.Crim.App. 2006), in which the court looked to

Rule 297 of the Texas Rule of Civil Procedure in holding that after a trial court rules on a motion

to suppress in a criminal case, it should file requested findings of fact and conclusions of law

within twenty days after such a request is made. Id. at 699-700, citing TEX.R.CIV.P. 297. In that

case, however, the trial court did not enter any findings of fact and conclusions of law on its

suppression ruling, as requested by the losing party, and the court therefore found that the record

was not adequate to allow the appellate court to review the propriety of the ruling. Id. at 698.

Significantly, the court in Cullen did not reverse the judgment of the trial court or order a new trial

due to the lack of timely-filed findings and conclusions, as Appellant would have us do; instead,

the court remanded the matter to the appellate court with instructions to order the trial court to

enter “essential” findings of fact and conclusions of law to provide it with an adequate basis to

review the trial court’s suppression ruling. Id. at 699-700. In other words, the problem that the


                                                  15
court identified was the lack of necessary findings of fact and conclusions of law for purposes of

appellate review, rather than for purposes of trial preparation, with the only cure being a remand

for the trial court to prepare its findings and conclusions.

        Appellant has cited no cases, nor are we aware of any, in which a court has reversed a

judgment of conviction and ordered a new trial due to a trial court’s failure to timely file requested

findings and conclusions. To the contrary, in every case we have found, the remedy for a failure

to file requested findings and conclusions was to abate the appeal and remand to the trial court for

the entry of such. See, e.g., State v. Elias, 339 S.W.3d 667, 677 (Tex.Crim.App. 2011) (holding,

consistently with Cullen, that a remand for additional findings of fact was appropriate in order to

“assure that appellate review of the legality of the initial stop will be based upon the actual findings

of the judicial entity to which the fact finding function is institutionally assigned—the trial court”);

State v. Saenz, 411 S.W.3d 488, 495 (Tex.Crim.App. 2013) (remanding to the trial court for

completion of findings of fact where the findings were inadequate to allow appellate court to make

the ultimate legal determination of whether appellee was in custody at the time of challenged

statements); Villalobos v. State, No. 08-17-00184-CR, 2019 WL 3940967, at *4 (Tex.App.--

El Paso Aug. 21, 2019, no pet.) (not designated for publication) (“When a trial court fails to issue

essential findings, the appropriate remedy is to abate the proceedings and remand the case to the

trial court for additional findings sufficient for review.”). And here, as the trial court has already

prepared detailed findings of fact and conclusions of law, there is no remedy we can afford

Appellant. We consider this issue to be moot. See, e.g., Rocha v. State, 16 S.W.3d 1, 10

(Tex.Crim.App. 2000) (defendant’s claim that the trial court erred by failing to file written findings

of fact and conclusions of law was rendered moot where trial court entered its findings and




                                                  16
conclusions after appellate court abated appeal and remanded to the trial court for entry of such).7

         And finally, although Appellant claims that he was prejudiced in his ability to prepare for

trial due to the trial court’s failure to file its findings and conclusions in a timely manner prior to

trial, he has provided no argument on this issue, or otherwise explained why he believes that he

was prejudiced in this regard. He does not complain that the jury instruction would have been

any different, or that he would have elicited any different or additional testimony in light of the

findings that the trial court made post-trial.

         Appellant’s Issue Three is overruled.

                                                    V. CONCLUSION

         The trial court’s judgment is affirmed.


                                                       JEFF ALLEY, Justice

July 30, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




7
  Other courts have reached a similar conclusion that a trial court’s failure to timely enter findings and conclusions is
rendered moot when the trial court later enters the findings. See Longoria v. State, No. 13-15-00173-CR, 2016 WL
4045510, at *3 (Tex.App.--Corpus Christi July 28, 2016, no pet.) (mem. op., not designated for publication); McKnight
v. State, No. 01-09-00852-CR, 2011 WL 2923856, at *4 (Tex.App.--Houston [1st Dist.] July 21, 2011, pet. ref’d)
(mem. op., not designated for publication); Okunno v. State, No. 14-07-00680-CR, 2008 WL 4585239, at *7
(Tex.App.--Houston [14th Dist.] Oct. 16, 2008, pet. ref’d) (mem. op., not designated for publication); Jones v. State,
No. 02-02-363-CR, 2003 WL 21513624, at *2 (Tex.App.--Fort Worth July 3, 2003, no pet.) (mem. op., not designated
for publication).

                                                          17